Filed 5/29/13 P. v. Salazar CA4/2



                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E056650

v.                                                                       (Super.Ct.No. FSB1103522)

OMAR SALAZAR,                                                            OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Micheal R. Libutti,

Judge. Affirmed.

         Jamie Popper, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
                                    INTRODUCTION

       On August 4, 2011, a felony complaint charged defendant and appellant Omar

Salazar with four felony counts of child abuse (Pen. Code, § 273a, subd. (a), counts 1-4);

one felony count of evading an officer (Veh. Code, § 2800.2, subd. (a), count 5); and one

misdemeanor count of being a habitual traffic offender (Veh. Code, § 14601.3, subd. (a),

count 6).

       On February 16, 2012, defendant pleaded no contest to evading an officer (Veh.

Code, § 2800.2, subd. (a), count 5); resisting an officer (Pen. Code, § 69, added count 7);

and a nonstrike assault by means likely to inflict great bodily injury (Pen. Code, § 245,

subd. (a)(1), added count 8). In exchange, the parties agreed to a term of three years in

state prison for each count to run concurrent. The other charges were dismissed, as well

as defendant’s other cases.

       On June 18, 2012, the trial court sentenced defendant to concurrent terms of three

years in state prison for each count, and ordered defendant to pay a $240 restitution fine

(Pen. Code, § 1202.4), and a $240 parole revocation restitution fine (Pen. Code,

§ 1202.45), stayed unless parole is revoked.

       On July 6, 2012, defendant filed a timely notice of appeal from his sentence or

other matters after the plea.

                                STATEMENT OF FACTS

       The parties stipulated to the police reports as a factual basis for defendant’s plea.



                                               2
       A police officer turned on his vehicle lights to effectuate a traffic stop on

defendant. The officer blocked an exit to the parking lot where his patrol vehicle and

defendant’s vehicle were located. Defendant backed up and then sped forward slightly

toward the driver’s side of the officer’s vehicle. The officer believed defendant was

trying to get around his patrol vehicle. Defendant then exited the parking lot onto a street

at a high rate of speed. There was a three-to-four minute pursuit. Another officer

discovered defendant’s vehicle and initiated a traffic stop. Defendant’s wife was driving

and defendant’s children were in the backseat of the vehicle. Defendant was not in the

vehicle. Defendant’s wife gave the officer defendant’s cell phone number. The officer

called the number and defendant answered. Defendant told the officer that he failed to

stop for police because he knew he was wanted on a warrant. Defendant refused to return

to the scene, however, he was subsequently arrested.

                                        ANALYSIS

       After defendant appealed, and upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal.3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of

the case, a summary of the facts and potential arguable issues, and requesting this court to

undertake a review of the entire record.

       We offered defendant an opportunity to file a personal supplemental brief, but he

has not done so. Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we

have conducted an independent review of the record and find no arguable issues.

                                              3
                                   DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS




                                                 McKINSTER
                                                             J.

We concur:



RAMIREZ
                      P. J.



KING
                         J.




                                        4